DETAILED ACTION
Claims 1-6, 8-16 and 18-22 are pending before the Office for review.
In the response filed November 18, 2022:
Claims 1, 12 and 18 were amended.
Claims 7 and 17 were canceled.
Claims 21-22 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from previously canceled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ et al (U.S. Patent Application Publication 2019/0311909).
With regards to claim 19, Bajaj discloses an etching method comprising contacting a substrate housed in a processing region of a semiconductor processing chamber with an oxygen containing precursor wherein the substrate defines exposed region of titanium nitride (Paragraphs [0041]-[0045], [0070]-[0071] discloses treating a surface of titanium nitride) wherein the contacting produces an oxidized surface on the titanium nitride to a depth of less than 1 nm (Paragraph [0045] teaches the oxygen containing precursor may react to the material such as titanium nitride to oxidize an amount of the metal containing material); halting flow of the oxygen containing precursor (Paragraphs [0043]-[0046] discloses performing a hold step 410 where purging may occur) contacting the oxidized surface on the titanium nitride with a nitrogen precursor and removing the oxidized surface on the titanium nitride. (Paragraphs [0044]).
Baja does not explicitly disclose increasing a pressure within the processing region from a first pressure to a second pressure and using a halogen containing precursor.
However Bajaj discloses the nitrogen containing materials may be or include halogen containing precursors (Paragraph [0050]). In addition the modified teachings of Bajaj discloses wherein chamber conditions including the pressure may be adjusted to affect the operations being performed; such that the etch rate of the metal containing layer can be adjusted; wherein the etch amounts may scale in some embodiments with increased pressure (Paragraph [0055]) and the pressure may be adjusted based on the pulse time and pressure of any precursor may increase the oxide thickness or etch rate (Paragraph [0056]-[0056]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the pressure of the semiconductor processing chamber to increasing the processing chamber prior to contacting he oxidized surface on the titanium nitride with the halogen plasma effluents in order to increase the etch rate as rendered obvious by the modified teachings of Bajaj. (Bajaj Paragraphs [0055]-[0056] MPEP 2144.05(II)(A)).
It would have been prima face obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bajaj to include the halogen containing precursor as rendered obvious by the general teachings of Bajaj because the reference of Bajaj teaches the inclusion of the halogen material may improve etch rates for some metal materials such as titanium nitride (Paragraph [0050]).

Claims 12-16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ et al (U.S. Patent Application Publication 2019/0311909), as applied to claim 19, in view of WANG et al (U.S. Patent Application Publication 2020/0075313).
With regards to claim 12, Bajaj discloses an etching method comprising contacting a substrate housed in a processing region of a semiconductor processing chamber with an oxygen containing precursor wherein the substrate defines exposed region of titanium nitride (Paragraphs [0041]-[0045], [0070]-[0071] discloses treating a surface of titanium nitride) wherein the contacting produces an oxidized surface on the titanium nitride to a depth of less than 1 nm (Paragraph [0045] teaches the oxygen containing precursor may react to the material such as titanium nitride to oxidize an amount of the metal containing material); halting flow of the oxygen containing precursor (Paragraphs [0043]-[0046] discloses performing a hold step 410 where purging may occur) contacting the oxidized surface on the titanium nitride with a nitrogen precursor and removing the oxidized surface on the titanium nitride. (Paragraphs [0044]).
Baja does not explicitly disclose using a halogen containing precursor and wherein contacting the substrate with the oxygen containing precursor is performed at a first temperature and wherein contacting the substrate with the halogen containing precursor is performed at a second temperature less than the first temperature.
However Bajaj discloses the nitrogen containing materials may be or include halogen containing precursors (Paragraph [0050]).
It would have been prima face obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bajaj to include the halogen containing precursor as rendered obvious by the general teachings of Bajaj because the reference of Bajaj teaches the inclusion of the halogen material may improve etch rates for some metal materials such as titanium nitride (Paragraph [0050]).
Bajaj discloses wherein the method including the oxidation can be performed at a temperature such greater than or about 600C or higher (Bajaj Paragraph [0053]) and wherein the nitrogen containing precursor may be at a temperature below 300C to prevent decomposition (Bajaj Paragraph [0049]). Wang discloses an etching method comprising a titanium nitride layer which has an oxidized surface wherein the oxidized surface is etched by contacting the oxidized surface of the titanium nitride with the halogen plasma effluents an removing the oxide surface of the titanium nitride (Paragraphs [0020]-[0021],  [0045], [0053]-[0058] discloses removing the oxide layer formed on a titanium nitride layer with an plasma formed in a plasma chamber and flowed into a processing chamber the plasma including a second gas comprising a fluorine containing gas and etching the oxide surface from the titanium nitride layer) wherein the halogen containing gas can be at a workpiece temperature of about 90C to about 400 C (Wang Paragraphs [00211]-[0029]). As such Bajaj as modified by Wang renders obvious wherein contacting the substrate with the oxygen plasma effluents is performed at a first temperature, and wherein contacting the substrate with the halogen plasma effluents is performed at a second temperature less than the first temperature.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bajaj to include the temperature of the halogen precursor as rendered obvious by Wang because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictable achieving the desired etching using the temperature as rendered obvious by Wang. MPEP 2143D
With regards to claim 13, the modified teachings of Bajaj renders obvious forming a plasma of one or both of the oxygen containing precursor or the halogen containing precursor prior to contact the substrate (Bajaj Paragraphs [0035], [0043]-[0044], [0048] discloses forming an oxygen plasma in the substrate processing chamber prior to contacting the substrate with the oxygen containing precursor.
With regards to claim 14, the modified teachings of Bajaj renders obvious wherein the halogen containing precursor comprise fluorine or chlorine (Bajaj Paragraph [0050]).
With regards to claims 15-16, the modified teachings of Baja renders obvious wherein the halogen containing precursor comprises nitrogen trifluoride (Baja Paragraph [0050]). The modified teachings of Baja further renders obvious an etching method comprising a titanium nitride layer which has an oxidized surface wherein the oxidized surface is etched by contacting the oxidized surface of the titanium nitride with the halogen plasma effluents an removing the oxide surface of the titanium nitride (Wang Paragraphs [0020]-[0021],  [0045], [0053]-[0058] discloses removing the oxide layer formed on a titanium nitride layer with an plasma formed in a plasma chamber and flowed into a processing chamber the plasma including a second gas comprising a fluorine containing gas and etching the oxide surface from the titanium nitride layer) wherein the halogen containing precursor comprises nitrogen trifluoride (Wang Paragraph [0055]) and wherein the method further comprises flowing hydrogen with the halogen containing precursor (Wang Paragraph [0054]) wherein the hydrogen containing gas is flowed at a rate of about 1000 sccm and the fluorine containing gas is flowed at a rate of about 0.1-220 sccm (Wang Paragraph [0056]) which renders obvious wherein a flow rate of the hydrogen is at least twice a flow rate of the halogen containing precursor. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 18, the modified teachings of Bajaj renders obvious wherein a pressure within the semiconductor processing chamber is maintained below or about 5 Torr while contacting the substrate with the oxygen plasma effluents (Bajaj Paragraph [0055] discloses maintained about 5 Torr). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) the modified teachings of Bajaj discloses wherein chamber conditions including the pressure may be adjusted to affect the operations being performed; such that the etch rate of the metal containing layer can be adjusted; wherein the etch amounts may scale in some embodiments with increased pressure (Paragraph [0055]) and the pressure may be adjusted based on the pulse time and pressure of any precursor may increase the oxide thickness or etch rate (Bajaj Paragraph [0056]-[0056]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the pressure of the semiconductor processing chamber to increasing the processing chamber prior to contacting he oxidized surface on the titanium nitride with the halogen plasma effluents in order to increase the etch rate as rendered obvious by the modified teachings of Bajaj. (Bajaj Paragraphs [0055]-[0056] MPEP 2144.05(II)(A)).
With regards to claim 20, the modified teachings of Baja renders obvious the limitations of claim 19 as previously discussed.
However the modified teachings of Baja are silent as to wherein contacting the substrate with the oxygen plasma effluents is performed at a first temperature and wherein the contact the substrate with the halogen plasma effluents is performed at a second temperature less than the first temperature and wherein the second temperature is less than or about 300C.
Wang discloses an etching method comprising a titanium nitride layer which has an oxidized surface wherein the oxidized surface is etched by contacting the oxidized surface of the titanium nitride with the halogen plasma effluents an removing the oxide surface of the titanium nitride (Paragraphs [0020]-[0021],  [0045], [0053]-[0058] discloses removing the oxide layer formed on a titanium nitride layer with an plasma formed in a plasma chamber and flowed into a processing chamber the plasma including a second gas comprising a fluorine containing gas and etching the oxide surface from the titanium nitride layer) wherein the halogen containing gas can be at a workpiece temperature of about 90°C to about 400°C (Wang Paragraphs [00211]-[0029]) which overlaps a second temperature of less than or about 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Bajaj discloses wherein the method including the oxidation can be performed at a temperature such greater than or about 600°C or higher (Bajaj Paragraph [0053]) and wherein the nitrogen containing precursor may be at a temperature below 300°C to prevent decomposition (Bajaj Paragraph [0049]). As such Bajaj as modified by Wang renders obvious wherein contacting the substrate with the oxygen plasma effluents is performed at a first temperature and wherein the contact the substrate with the halogen plasma effluents is performed at a second temperature less than the first temperature and wherein the second temperature is less than or about 300°C.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bajaj to include the temperature of the halogen precursor as rendered obvious by Wang because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictable achieving the desired etching using the temperature as rendered obvious by Wang. MPEP 2143D
With regards to claim 22, the modified teachings of Bajaj discloses wherein the nitrogen containing precursor (halogen containing precursor) may be at a temperature below 300C to prevent decomposition (Bajaj Paragraph [0049]) which renders wherein the second temperature is less than or about 200°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Allowable Subject Matter
Claims 1-6, 9-11 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner previously rejected the subject matter of claim 1 under Bajaj in view of Wang. However Applicant’s amendment has overcome the rejection of record. In particular the cited prior art fails to teach or render obvious Applicant’s claimed limitation of wherein the pressure within the semiconductor processing chamber is maintained below 5 Torr while contacting the substrate with the oxygen plasma effluents. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Response to Arguments
Applicant’s arguments, see pages 6-10 of Applicant’s response, filed November 18, 2022, with respect to 103 rejection of claims 1-6 and 8-11 have been fully considered and are persuasive.  The 103 rejection of claims 1-6 and 8-11 has been withdrawn. 

Applicant's remaining arguments filed November 18, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed limitations with regards to independent claims 12 and 19.
Independent Claim 12
Applicant argues on pages 8 -9 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s independent claim 12. Applicant argues that Bajaj discloses numerous temperature ranges but does not suggest adjusting or reducing the temperature during the processing. Therefore, Bajaj on its own cannot be interpreted as teaching changing from a first temperature to a second temperature. In addition, Applicant argues that Wang provides no reasoning, motivation or suggestion as to why temperature would be adjusting or increased during the process of Baja. Therefore, Applicant argues that one of ordinary skill in the art would not have arrived at Applicant’s claimed invention of adjusting from one temperature to another temperature. Applicant further argues that Bajaj does not teach a halogen plasma step and therefore those operations using a nitrogen containing precursor of Bajaj are not imputable to an entirely different operation using a halogen containing precursor. This is found unpersuasive.

It is the Examiner’s position that the cited prior art of renders obvious Applicant’s claimed invention including first temperature and contacting the substrate with the halogen-containing precursor is performed at a second temperature less than the first temperature.
Bajaj discloses wherein the method including the oxidation can be performed at a temperature such greater than or about 60°0C or higher (Bajaj Paragraph [0053]) and wherein the nitrogen containing precursor may be at a temperature below 300°C to prevent decomposition (Bajaj Paragraph [0049]). Wang discloses an etching method comprising a titanium nitride layer which has an oxidized surface wherein the oxidized surface is etched by contacting the oxidized surface of the titanium nitride with the halogen plasma effluents an removing the oxide surface of the titanium nitride (Paragraphs [0020]-[0021],  [0045], [0053]-[0058] discloses removing the oxide layer formed on a titanium nitride layer with an plasma formed in a plasma chamber and flowed into a processing chamber the plasma including a second gas comprising a fluorine containing gas and etching the oxide surface from the titanium nitride layer) wherein the halogen containing gas can be at a workpiece temperature of about 90C to about 400 C (Wang Paragraphs [00211]-[0029]).
Bajaj Paragraph [0050]:
[0050] In some embodiments the nitrogen-containing materials may be or include Lewis bases and/or halogen-containing precursors or ligands. The halogens may include fluorine or chlorine, for example, and the halogen may be coupled with any number of structural moieties including organic and inorganic materials or structures. For example, the additional ligands may include simple anions, which may include hydrogen or fluorine, for example. Additionally, the materials may be or include lone-pair-containing species, such as water, ammonia as described above, as well as hydroxyl and methyl-containing materials or anions. More complex anions including sulfates may be used, along with other electron-rich pi-system Lewis bases, which may include ethyne, ethene, and benzene, for example. In some embodiments additional materials may include nitrogen trifluoride or sulfur hexafluoride, as well as other materials characterized by similar properties. The addition or inclusion of these materials may improve etch rates for some metal materials, such as titanium nitride, for example.

Baja discloses that the nitrogen containing material may be a halogen containing precursor. Furthermore, Baja discloses that processing conditions may affect one or more aspect of the methods of the present technology. Temperature may be adjusted to cause, increase efficiency of, or otherwise contribute to the operations of the method (Paragraph [0053]). In addition, when looking at the prior arts overall disclosure Bajaj contemplates adjusting the temperature during steps as seen in claims 1 and 13. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123(I)
Therefore, while Bajaj in view of Wang does not explicitly disclose lowering the temperature, it is the Examiner’s position that one of ordinary skill in the art would understand Baja as preforming the oxygen plasma step at a temperature range which is higher than the temperature range used in the halogen plasma step. While Bajaj does not explicitly disclose lowering adjusting the temperature, Bajaj does not explicitly disclose the temperature must be held constant. In fact, Bajaj discloses the second nitrogen containing precursor is performed at a lower temperature to prevent decomposition (Bajaj Paragraph [0049]) while Wang discloses wherein the halogen containing gas can be at a workpiece temperature of about 90C to about 400 C (Wang Paragraphs [00211]-[0029]). Therefore, the Examiner maintains the rejection of amended claim. 
Independent claim 19
Applicant argues on pages 9-10 if Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention as presented in independent claim 19. In particular, Applicant argues that the cited prior art fails to teach increasing the pressure within the processing region from a first pressure to a second pressure. Applicant notes that Bajaj teaches modified pulsing time of the oxygen containing precursor, which is not equivalent to increasing a pressure within the processing region from a first pressure to a second pressure subsequent to halting a flow of the oxygen plasma effluents into the semiconductor process chamber. This is found unpersuasive.
Bajaj discloses the nitrogen containing materials may be or include halogen containing precursors (Paragraph [0050]); wherein both the oxygen containing precursor and the nitrogen containing (halogen containing) precursors may be flowed sequentially and provided at different pulse times (Paragraphs [0051]0; wherein chamber conditions including the pressure may be adjusted to affect the operations being performed; such that the etch rate of the metal containing layer can be adjusted; wherein the etch amounts may scale in some embodiments with increased pressure (Paragraph [0055]) and the pressure may be adjusted based on the pulse time and pressure of any precursor may increase the oxide thickness or etch rate (Paragraph [0055]-[0056]). The Examiner would first like to note that Applicant’s claim does not limit or claim the mechanism by which the pressure is increased or maintains during the step and does not exclude the optimizing of the pulsing to increase pressure between the two sequentially flowed gases.
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the pressure of the semiconductor processing chamber to increasing the processing chamber prior to contacting he oxidized surface on the titanium nitride with the halogen plasma effluents in order to increase the etch rate as rendered obvious by the modified teachings of Bajaj. (Bajaj Paragraphs [0055]-[0056] MPEP 2144.05(II)(A)). In addition, Applicant has not provided evidence to overcome the Examiner’s prime facie showing of obviousness to optimize the pressure such as evidence that the prior art teaches away or such parameter is not recognized as a result effective variable. The Examiner therefore maintains the rejection on record.
As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713